Citation Nr: 0924336	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-28 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served from February 1948 to 
February 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted service-connected 
bilateral hearing loss disability with a noncompensable 
rating effective August 10, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran contends that the noncompensable  rating assigned 
for his service-connected bilateral hearing loss disability 
should increased.  To that end, careful review of the record 
reveals that additional action is necessary prior to the 
Board's adjudication of this issue.

After a review of the Veteran's claims file, the Board finds 
the January 2008 VA audiological examination was inadequate 
for rating purposes because the examiner did not consider the 
affect of the hearing impairment on the Veteran's ordinary 
activity.  See 38 C.F.R. § 4.10 (2008).

More recently, VA has revised the Disability Examination 
Worksheet for conducting audio examinations to include 
measuring the impact of the Veteran's bilateral hearing loss 
disability on his occupational functioning and daily 
activities. See Martinak v. Nicholson, 21 Vet. App. 447, 454-
55 (2007).  The Secretary of Veterans Affairs in an internal 
guidance document recently reaffirmed the need for VA 
audiologists to describe the effects of a hearing disability 
on a claimant's occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007).

In this case, the Veteran did not describe particular 
difficulties with hearing during his January 2008 VA 
examination.  The decision in Martinak requires the examiner 
to solicit additional information from the Veteran.  Here, 
the examiner was required to ask the Veteran how his 
difficulty hearing affects his work and daily activities.  
The impact of a hearing disability on occupational 
functioning and daily activities could include, for example, 
mistakes, injuries, or disciplinary problems at work due to 
defective hearing, or changes in social activities such as 
avoiding parties or restaurants.  The RO should schedule the 
Veteran for an additional VA audiological examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and obtain the names, 
addresses, and approximate dates of 
treatment of all VA and non-VA medical 
care providers who treated him for his 
service-connected bilateral hearing 
loss since January 2008. After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded an 
audiological examination to ascertain 
the severity of his service-connected 
bilateral hearing loss disability.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for a thorough review of the 
case. A notation to the effect that 
this record review took place should be 
included in the examiner's report.  The 
examiner must include a description of 
the effects caused by the Veteran's 
hearing loss disability on any 
occupational functioning and activities 
of daily living.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 
(2007).

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder. The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 38 
C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


